     Case 2:20-cv-00355-SAB    ECF No. 11    filed 01/21/21   PageID.819 Page 1 of 12



 1                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 2
 3                                                              Jan 21, 2021
                                                                    SEAN F. MCAVOY, CLERK

 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 PATRICK FLEETWOOD and MICHAEL
10 FLEETWOOD,                                     No. 2:20-CV-00355-SAB
11              Plaintiffs,
12              v.                                ORDER DENYING MOTION TO
13 WASHINGTON STATE UNIVERSITY,                   REMAND
14              Defendant.
15
16        Before the Court is Plaintiffs’ Motion to Remand, ECF No. 7. This motion
17 was considered without oral argument. Plaintiffs are represented by Matthew
18 Crotty. Defendant is represented by Debra Lefing and Brian Baker. Having
19 reviewed the briefing and the applicable caselaw, the Court denies Plaintiff’s
20 Motion to Remand.
21                                        Facts
22        The following facts are pulled from Plaintiffs’ state court Amended
23 Complaint, ECF No. 1-2.
24        In the fall of 2018, Plaintiff Patrick Fleetwood (“Mr. Fleetwood”) was a
25 fourth-year ROTC cadet at Defendant Washington State University (“WSU”).
26 During late November or early December 2018, Mr. Fleetwood began a “short-
27 lived consensual sexual relationship” with a first year ROTC cadet (“C.P.” for
28 Complaining Party). The relationship ended soon after once C.P. learned that Mr.


     ORDER DENYING MOTION TO REMAND # 1
     Case 2:20-cv-00355-SAB     ECF No. 11    filed 01/21/21   PageID.820 Page 2 of 12



 1 Fleetwood was sleeping with other women. But, in January 2019, Mr. Fleetwood
 2 invited C.P. and two other students to a lunch at Pullman’s Red Bento sushi
 3 restaurant in January 2019—however, only C.P. was able to attend. C.P.
 4 subsequently alleged to another peer cadet, Cadet M., that—at the lunch—she had
 5 perceived Mr. Fleetwood as being “flirty with her,” but that he later “bec[a]me
 6 hostile towards her due to her refusal to provide ongoing sexual favors.”
 7        This subsequently ignited a rumor mill among the cadets regarding Mr.
 8 Fleetwood and C.P.’s relationship. C.P. alleges that some of the cadets encouraged
 9 her to file a Sexual Harassment/Assault Response and Prevention Program
10 (SHARP) complaint against Mr. Fleetwood to the ROTC board. Upon hearing
11 about C.P.’s plan, Mr. Fleetwood asked C.P. to stop talking about their relationship
12 as if it had not been consensual, as well as had some conversations with fellow
13 cadets (some instituted by Mr. Fleetwood himself and some instituted by other
14 cadets) about the potential ensuing investigation. C.P. officially filed her complaint
15 with WSU ROTC on January 18, 2019. Along with her complaint, C.P. gave a
16 sworn statement questioning Mr. Fleetwood’s character and ability to serve as an
17 officer in the Army due to “the way he treats women” and raising concerns about
18 how rumors of Mr. Fleetwood’s sexual promiscuity made her “realize why
19 someone would take their own life due to another person destroying their
20 reputation.” That same day, WSU ROTC forwarded C.P.’s complaint to WSU’s
21 Office of Equal Opportunity (“OEO”)—WSU OEO Investigative Assistant Cheryl
22 Rose reached out to C.P. about filing a Title IX complaint through the Office of
23 Community Standards.
24        On January 22, 2019, ROTC Lieutenant Colonel Brendan Hobbs informed
25 Mr. Fleetwood that he had requested a Commander Inquiry and formal Title IX
26 investigation into Mr. Fleetwood’s behavior between December 2018 and January
27 2019 and ordered Mr. Fleetwood to cease any communication with C.P. On June
28 13, 2019, WSU OEO delivered an Investigation Report, which found Mr.


     ORDER DENYING MOTION TO REMAND # 2
     Case 2:20-cv-00355-SAB     ECF No. 11    filed 01/21/21   PageID.821 Page 3 of 12



 1 Fleetwood responsible for violating WSU Executive Policy 15 Prohibiting
 2 Discrimination, Sexual Harassment, and Sexual Misconduct (“Executive Policy
 3 #15”) based on C.P.’s claims. Around October 2019, Mr. Fleetwood learned that
 4 he would have to appear before the WSU Conduct Board for a formal hearing and
 5 before the ROTC Disenrollment Board to determine whether Mr. Fleetwood
 6 should remain in ROTC. Mr. Fleetwood requested a delay in the disenrollment
 7 hearing so that he could file a public record requests for the June 13, 2019
 8 investigation and related documents. But on November 21, 2019, WSU told Mr.
 9 Fleetwood that his public record requests were denied under the Family
10 Educational Rights and Privacy Act (“FERPA”).
11        On December 5, 2019, Mr. Fleetwood met with WSU Director of the Center
12 for Community Standards and University Conduct Officer, Karen Metzner, in her
13 office for what was purportedly his WSU formal Conduct Board hearing. But Mr.
14 Fleetwood alleges that nobody else was present at the meeting and that he was
15 neither given the opportunity to cross-examine witnesses nor to review the file
16 containing the June 13, 2019 investigative report. Then, on December 9, 2019, an
17 Army Disenrollment Board held a hearing on Mr. Fleetwood’s case, which
18 included presentation of evidence, credibility determinations, and direct and cross-
19 examination of witnesses and lasted over 10 hours.
20        On December 16, 2019, WSU—based on Ms. Metzner’s investigation and
21 meeting with Mr. Fleetwood—found Mr. Fleetwood responsible for violating three
22 community standards regarding sexual harassment, violation of university policy,
23 and abuse of the student conduct system by discouraging participation in the
24 investigation and reporting. WSU placed Mr. Fleetwood on “enrollment hold” and
25 disciplinary probation until he (1) ceased all contact with C.P. and all other parties
26 involved until December 16, 2021; (2) drafted an action plan and wrote a reflection
27 paper; and (3) completed a state-approved alcohol and drug information program.
28 Also, on December 19, 2019, WSU Army ROTC informed Mr. Fleetwood that he


     ORDER DENYING MOTION TO REMAND # 3
     Case 2:20-cv-00355-SAB     ECF No. 11     filed 01/21/21   PageID.822 Page 4 of 12



 1 had breached the terms of his ROTC contract due to his undesirable character as
 2 evidenced by his violation of WSU Executive Policy #15, as well as due to the
 3 allegations that Mr. Fleetwood had sent out an explicit video and showed other
 4 cadets naked and inappropriate pictures of women. On August 13, 2020, the Army
 5 officially disenrolled Mr. Fleetwood from ROTC and required that he repay the
 6 $32,617.63 he owed in scholarships. On January 5, 2020, Mr. Fleetwood appealed
 7 the December 16, 2019 finding to WSU’s University Appeals Board. But on
 8 February 21, 2020, WSU’s Student Appeals Board upheld the finding without
 9 explanation.
10                                  Procedural History
11        Mr. Fleetwood filed a complaint in the Superior Court of Washington,
12 Whitman County in March 2020. ECF No. 5 at 6. He alleged that WSU’s Appeals
13 Board decision, affirming the December 16, 2019 determination that Mr.
14 Fleetwood’s actions violated WSU Executive Policy #15, was a misapplication of
15 the law and was not supported by substantial evidence, thereby violating the
16 Washington Administrative Procedure Act (“Washington APA”). Id. at 10-21. Mr.
17 Fleetwood also alleged that WSU’s denial of his public records requests and failure
18 to provide him access to his investigative file violated the Washington Public
19 Record Act. Id. at 21-23. WSU filed both its Answer and a Motion to Dismiss
20 Count One of Plaintiff’s Complaint on April 2, 2020. Id. at 33, 42.
21        The state court denied WSU’s Motion to Dismiss on May 7, 2020. Id. at 94-
22 95. The court then issued an Administrative Scheduling Order on May 12, 2020.
23 Id. at 96-97. Because Mr. Fleetwood sought review of WSU’s administrative
24 decision, the state court set deadlines for the filing of the agency record and the
25 parties’ briefing on the issues. Id. WSU also filed a Motion for Protective Order to
26 Seal Court Records on June 10, 2020, which the parties supplemented with a
27 Stipulated Protective Order on June 24, 2020. Id. at 99, 105. On June 30, 2020, Ms.
28 Metzner filed the certified agency record with the state court. Id. at 111. On July


     ORDER DENYING MOTION TO REMAND # 4
     Case 2:20-cv-00355-SAB       ECF No. 11    filed 01/21/21   PageID.823 Page 5 of 12



 1 31, 2020, Mr. Fleetwood filed his Opening Brief, as per the Administrative
 2 Scheduling Order. Id. at 448. But on August 19, 2020, Mr. Fleetwood then filed a
 3 motion to amend the complaint to add in additional federal claims, including First
 4 Amendment, Fourteenth Amendment, and Title IX claims. Id. at 483-488. The
 5 state court granted the motion to amend on September 2, 2020. Id. at 577. WSU
 6 filed its Response Brief on September 21st, 2020, and its Answer to Mr.
 7 Fleetwood’s Amended Complaint on October 5, 2020. Id. at 612-34, 637. On
 8 October 2, 2020, WSU filed a notice of removal of the case to federal court. ECF
 9 No. 1.
10          Mr. Fleetwood filed the present Motion to Remand on October 26, 2020.
11 ECF No. 7. The Court has not yet set a jury trial date in this case due to the
12 pending motion.
13                                      Legal Standard
14          Generally, any civil action brought in state court can be removed to federal
15 court by the defendant if the district court would have had original jurisdiction over
16 the case. 28 U.S.C. § 1441(a). A defendant who wants to remove a case to federal
17 court shall file the notice of removal within 30 days of the defendant receiving the
18 initial pleading setting forth the claim for relief upon which the action is based. 28
19 U.S.C. § 1446(b)(1).
20          Once a defendant has removed a case to federal court, the plaintiff can file a
21 motion to remand. The remand statute provides:
22          A motion to remand the case on the basis of any defect other than lack
23          of subject matter jurisdiction must be made within 30 days after the
            filing of the notice of removal under section 1446(a). If at any time
24          before final judgment it appears that the district court lacks subject
25          matter jurisdiction, the case shall be remanded. An order remanding
            the case may require payment of just costs and any actual expenses,
26          including attorney fees, incurred as a result of the removal. A certified
27          copy of the order of remand shall be mailed by the clerk to the clerk
28


     ORDER DENYING MOTION TO REMAND # 5
     Case 2:20-cv-00355-SAB      ECF No. 11    filed 01/21/21   PageID.824 Page 6 of 12



 1        of the State court. The State court may thereupon proceed with such
 2        case.

 3 28 U.S.C. § 1447(c).
 4                                       Discussion

 5        Mr. Fleetwood makes two arguments for why the Court should remand his
 6 case back to state court. First, Mr. Fleetwood argues that WSU removed his case to
 7 federal court, yet now still plans to assert an Eleventh Amendment sovereign
 8 immunity defense, which—if successful—would preclude the federal court from
 9 hearing Mr. Fleetwood’s claims again WSU, a state actor. Thus, Mr. Fleetwood
10 argues that, instead of allowing WSU to rely on an “improper tactical advantage”
11 by invoking federal jurisdiction for the purposes of removal but denying federal
12 jurisdiction for the purposes of sovereign immunity, the Court should remand the
13 case back to start court. ECF No. 7 at 2. Second, Mr. Fleetwood argues that the
14 Court should remand based on Younger abstention because (1) there is an already
15 ongoing state court proceeding; (2) Mr. Fleetwood’s case is a quasi-criminal
16 enforcement action; (3) the case raises important state interests; and (4) there is no
17 impediment to either party raising their federal claims in the state court litigation.
18 Id. at 4.
19        WSU in response argues that (1) despite removing the case to federal court,
20 WSU can still assert Eleventh Amendment sovereign immunity over Mr.
21 Fleetwood’s federal constitutional claims; (2) even despite WSU’s Eleventh
22 Amendment sovereign immunity defense, the Court does not have to remand the
23 case to state court because the Court will validly have jurisdiction over Mr.
24 Fleetwood’s Title IX federal claim and Washington APA state claim; (3) Younger
25 abstention is not appropriate in this case because, given that WSU removed the
26 case to federal court, there is no longer an ongoing state proceeding. ECF No. 9 at
27 2. In reply, Mr. Fleetwood argues that (1) under Lapides, a defendant’s removal to
28 federal court is a voluntary invocation of the federal court’s jurisdiction and thus


     ORDER DENYING MOTION TO REMAND # 6
     Case 2:20-cv-00355-SAB     ECF No. 11    filed 01/21/21   PageID.825 Page 7 of 12



 1 waives sovereign immunity and (2) because Mr. Fleetwood had initiated and the
 2 parties had already engaged in months of substantive proceedings in front of the
 3 state court, the state court case still counts as ongoing, despite WSU’s removal.
 4 ECF No. 10 at 2-3.
 5        For the reasons discussed below, the Court denies Plaintiff’s Motion to
 6 Remand.
 7        1. Whether the Court must remand the case back to state court due to
 8           Eleventh Amendment sovereign immunity
 9        The Eleventh Amendment gives a state immunity from suit in federal court
10 if it is sued by its own citizens. U.S. Const., Amdt. 11; Hans v. Louisiana, 134 U.S.
11 1 (1890). But the Supreme Court in Lapides held that, when a state removes a case
12 to federal court, it waives its Eleventh Amendment immunity. Lapides v. Bd. of
13 Regents of Univ. Sys. of Georgia, 535 U.S. 613, 624 (2002). The Supreme Court
14 reasoned that it would be “anomalous” and “seriously unfair” if a state could (1)
15 voluntarily invoke federal jurisdiction for the sake of removal, but then (2) deny
16 federal jurisdiction once the case is removed for the purposes of asserting Eleventh
17 Amendment immunity. Id. at 619. However, though the language in Lapides is
18 quite broad, the Supreme Court technically limited its holding to cases where (1)
19 the removed case consisted only of state-law claims and (2) the state had explicitly
20 waived its immunity regarding these claims in state-court proceedings, but then
21 removed the case to federal court. Id. at 617 (“It has become clear that we must
22 limit our answer to the context of state-law claims, in respect to which the State
23 has explicitly waived immunity from state-court proceedings.”).
24        But the Ninth Circuit expanded the scope of Lapides in both Embury and
25 Walden. Embury v. King, 361 F.3d 562 (9th Cir. 2004), as amended, No. 02-
26 15030, 2004 WL 1088297 (9th Cir. May 17, 2004); Walden v. Nevada, 945 F.3d
27 1088 (9th Cir. 2019), cert. denied, No. 19-1315, 2020 WL 6829067 (U.S. Nov. 23,
28 2020). First, in Embury, the Circuit clarified that Lapides applied to both state law


     ORDER DENYING MOTION TO REMAND # 7
     Case 2:20-cv-00355-SAB      ECF No. 11    filed 01/21/21   PageID.826 Page 8 of 12



 1 and federal law claims. Embury, 361 F.3d at 564 (“We conclude that the rule in
 2 Lapides applies to federal claims as well as to state law claims . . . by removing the
 3 case to federal court, the State waived its Eleventh Amendment immunity from suit
 4 in federal court.”). But in footnote 20 of Embury, the Circuit expressly declined to
 5 decide “whether a removing State defendant remains immunized from federal
 6 claims that Congress failed to apply to the States through unequivocal and valid
 7 abrogation of their Eleventh Amendment immunity.” Id. at 566 n.20. Thus, in
 8 Walden, the Ninth Circuit heard a case in which the plaintiff sued the State of
 9 Nevada and the Nevada Department of Corrections in state court under the Fair
10 Labor Standards Act (“FLSA”), after which defendants removed the case to federal
11 court and asserted Eleventh Amendment immunity. Walden, 945 F.3d at 1090. But
12 because Congress did not abrogate state sovereign immunity from suit in federal
13 court under FLSA and previous Ninth Circuit cases had held that federal courts
14 lacked jurisdiction over FLSA cases brought against the states in the absence of a
15 waiver of immunity, the Circuit was “faced with an issue of first impression.” Id. at
16 1093-94. Ultimately, the Circuit, in the interest of providing a “clear jurisdictional
17 rule,” held that a state’s removal of a case to federal court waives Eleventh
18 Amendment immunity for all federal claims. Id. at 1094.
19        Here, Mr. Fleetwood sued WSU, a state defendant, in state court. Mr.
20 Fleetwood initially only brought a state law Washington APA claim, but
21 subsequently added in federal claims under the First Amendment, Fourteenth
22 Amendment, and Title IX. WSU then removed the case—both the state law and
23 federal law claims—to federal court. However, WSU still claims that it “can and
24 will assert its Eleventh Amendment immunity for those claims for which
25 the State is immune under the uncontroverted caselaw on sovereign immunity.”
26 ECF No. 9 at 5. Specifically, WSU argues that, though the Court has jurisdiction
27 over WSU for Mr. Fleetwood’s state law claims and his Title IX claim, WSU still
28 has Eleventh Amendment immunity for Mr. Fleetwood’s federal constitutional


     ORDER DENYING MOTION TO REMAND # 8
     Case 2:20-cv-00355-SAB      ECF No. 11     filed 01/21/21   PageID.827 Page 9 of 12



 1 claims. Id. at 6-7; see also 42 U.S.C. § 2000d-7(a)(1) (“[A] State shall not be
 2 immune under the Eleventh Amendment of the Constitution of the United States
 3 from suit in Federal court for a violation of . . . title IX of the Education
 4 Amendments of 1972”).
 5        But WSU’s argument is foreclosed under Lapides, Embury, and Walden.
 6 These cases state that, when a state defendant removes a case to federal court, it
 7 waives Eleventh Amendment immunity for both state law and federal law claims.
 8 Thus, the Court validly has jurisdiction over all of Mr. Fleetwood’s claims and thus
 9 does not need to remand to state court on the basis of Eleventh Amendment
10 sovereign immunity.
11        2. Whether the Court should remand the case back to state court based on
12           Younger abstention
13        Mr. Fleetwood argues that, even if the Court validly has jurisdiction over all
14 of his claims, the Court should still remand the case to state court based on
15 Younger abstention. Younger v. Harris, 401 U.S. 37 (1971). Younger abstention is
16 a doctrine based on principles of comity and federalism—it essentially asks the
17 federal court from refrain from deciding a case when doing so would create a
18 “negative reflection on the State’s ability to adjudicate federal claims that occurs
19 whenever a federal court enjoins a pending state proceeding.” Trainor v.
20 Hernandez, 431 U.S. 434, 446 (1977). The Supreme Court has articulated three
21 categories of cases for which Younger abstention is appropriate: (1) state criminal
22 prosecutions, (2) state civil enforcement proceedings, and (3) state civil
23 proceedings involving certain orders that are uniquely in furtherance of the state
24 courts’ ability to perform their judicial functions. Sprint Commc’ns, Inc. v. Jacobs,
25 571 U.S. 69, 73 (2013) (internal quotations omitted).
26        The Ninth Circuit has stated that, in civil cases, Younger abstention is only
27 appropriate when the state proceedings are (1) ongoing, (2) are quasi-criminal
28 enforcement actions or involve a state's interest in enforcing the orders and


     ORDER DENYING MOTION TO REMAND # 9
     Case 2:20-cv-00355-SAB     ECF No. 11     filed 01/21/21   PageID.828 Page 10 of 12



 1 judgments of its courts, (3) implicate an important state interest, and (4) allow
 2 litigants to raise federal challenges. ReadyLink Healthcare, Inc. v. State Comp. Ins.
 3 Fund, 754 F.3d 754, 759 (9th Cir. 2014). Assuming that the Court finds that these
 4 threshold elements are met, the Court must also consider “whether the federal
 5 action would have the practical effect of enjoining the state proceedings and
 6 whether an exception to Younger applies [i.e., if the state proceeding is in bad faith
 7 or the challenged statute is flagrantly unconstitutional].” Id. But the Supreme Court
 8 has emphasized that abstention from the exercise of federal jurisdiction is “the
 9 exception, not the rule.” Sprint Commnc’ns, Inc., 571 U.S. at 82 (internal
10 quotations omitted). Otherwise, federal courts could ostensibly “extend Younger to
11 virtually all parallel state and federal proceedings . . . where a party could identify
12 a plausibly important state interest.” Id. at 81.
13        Mr. Fleetwood argues that his Washington APA claim is appropriate for
14 Younger abstention because (1) the state proceedings on this claim are already
15 ongoing, given that the claim has been fully briefed before the state court, (2) Mr.
16 Fleetwood is appealing an agency decision that resulted in him receiving sanctions
17 from WSU and losing his ROTC scholarship, which constitutes a quasi-criminal
18 enforcement proceeding, (3) Washington has an important state interest in
19 regulating student conduct at its state universities, and (4) WSU can easily raise its
20 federal claims in state court. ECF No. 7 at 5. Conversely, WSU argues that Mr.
21 Fleetwood cannot satisfy the first element for Younger abstention because, once a
22 case is removed to federal court, there is no longer an ongoing state proceeding.
23 ECF No. 9 at 7-9.
24        Neither the Supreme Court nor the Ninth Circuit has addressed whether a
25 case that has been removed to federal court is still an “ongoing state proceeding.”
26 However, two district court cases in this Circuit have found that a removed case
27 was no longer ongoing at the state level. See IndyMac Venture, LLC v. Silver Creek
28 Crossing, LLC, No. C09-1069Z, 2009 WL 3698513, at *2 (W.D. Wash. Nov. 3,


     ORDER DENYING MOTION TO REMAND # 10
     Case 2:20-cv-00355-SAB     ECF No. 11     filed 01/21/21   PageID.829 Page 11 of 12



 1 2009) (“The Court is satisfied that no concurrent state action involving these
 2 parties is currently pending. Case No. C09–1222Z was properly removed on the
 3 basis of diversity jurisdiction . . . . Because no state litigation between these parties
 4 is ongoing, the abstention doctrines to which Borrower and Guarantors refer do not
 5 apply.”); Benas v. Shea Mortg. Inc., No. 11CV1461-IEG BGS, 2011 WL 4635645,
 6 at *2 (S.D. Cal. Oct. 4, 2011) (“Here, there are no ongoing state court proceedings.
 7 When a case is removed to federal court, the state court ‘shall proceed no further
 8 unless and until the case is remanded’ . . . . Because there are no ongoing
 9 proceedings, Younger abstention is not appropriate.”) (internal quotations omitted).
10        The Court similarly concludes that a case that is removed to federal court no
11 longer counts as an ongoing state proceeding. 28 U.S.C. § 1446(d) states that, once
12 a case is removed, “the State court shall proceed no further unless and until the
13 case is remanded.” 28 U.S.C. § 1446(d). Additionally, abstaining from deciding a
14 case that has been removed to federal court does not implicate the same comity and
15 federalism concerns on which Younger is grounded. Removal is about allowing a
16 defendant, who has no choice regarding which forum in which he is sued, to
17 remove a case to federal court if the case falls within the court’s original
18 jurisdiction. Younger abstention, on the other hand, is about making sure that
19 federal courts do not unduly interfere with or impugn the ability of state courts.
20 These underlying policy concerns are not at odds with each other and thus the
21 Court should not unnecessarily conflate them. Finally, as the Supreme Court noted
22 in Sprint, Younger abstention is a narrow exception to the default rule that federal
23 courts should exercise jurisdiction when they have it. Thus, the Court declines to
24 abstain under Younger and denies Mr. Fleetwood’s Motion to Remand.
25 //
26 //
27 //
28 //


     ORDER DENYING MOTION TO REMAND # 11
     Case 2:20-cv-00355-SAB    ECF No. 11    filed 01/21/21   PageID.830 Page 12 of 12



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    Plaintiffs’ Motion to Remand, ECF No. 7, is DENIED.
 3        2.    The Court will issue a Notice Setting Scheduling Conference in this
 4 case. The scheduling conference shall take place by videoconference on February
 5 11, 2021, at 10:00 a.m. The parties will be provided with separate call-in details by
 6 email from the Court’s staff one week before the hearing.
 7        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 8 this Order and to provide copies to counsel.
 9        DATED this 21st day of January 2021.
10
11
12
13
14
                                              Stanley A. Bastian
15
                                          United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER DENYING MOTION TO REMAND # 12
